Citation Nr: 0007261	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  97-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for ocular histoplasmosis 
of the left eye.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1950 to October 
1953.  He was a prisoner of war from April 1951 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In a June 1998 rating action, the RO favorably disposed of 
the issue of entitlement to service connection for arthritis 
of the back.  Therefore, this issue is not currently before 
the Board.  


FINDING OF FACT

There is no competent medical evidence of a nexus between the 
veteran's ocular histoplasmosis of the left eye and his 
period of active duty service. 


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
ocular histoplasmosis of the left eye is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

In addition, diseases specific to former prisoners of war, 
who were interned or detained for not less than 30 days, are 
presumed to have been incurred in service if manifested to a 
degree of ten percent or more at any time after discharge or 
release from active service.  38 U.S.C.A. § 1112(b); 
38 C.F.R. § 3.307(a)(5); see 3.309(c) (listing diseases). 
  
However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board notes that histoplasmosis, ocular or 
otherwise, is not a disease specific to prisoners of war 
pursuant to 38 C.F.R. § 3.309(c).  Therefore, there is no 
basis for presuming the in-service incurrence of the 
disorder.  38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.307(a)(5).  

In this case, the medical evidence shows a diagnosis of 
presumed ocular histoplasmosis with laser treatment in 1992.  
In addition, the veteran asserts that this disorder is 
related to service.  Insofar as this assertion may tend to 
show that the disorder was incurred in service, and for the 
limited purpose of determining whether the claim is well 
grounded, the Board accepts this assertion as true.  Arms, 12 
Vet. App. at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. 
App. at 21.     

However, after reviewing the claims folder, the Board finds 
that the veteran's claim for service connection for ocular 
histoplasmosis is not well grounded because there is no 
competent medical evidence of a nexus between the veteran's 
ocular histoplasmosis and his period of active duty service.  
That is, VA and private medical evidence of record shows no 
association between the eye disorder and service or 
internment as a prisoner of war.  In fact, the August 1997 VA 
examiner specifically stated that the ocular histoplasmosis, 
which was first diagnosed in 1992, did not appear to be 
related to service 40 years earlier.  Absent evidence of such 
a relationship, the claim is not well grounded.  Epps, 126 
F.3d at 1468.        

In the veteran's May 1996 informal claim, he indicated that 
his doctor told him that the disorder was from an old 
disease.  The veteran added that he felt that the disease was 
related to his time as a prisoner of war.  However, the Board 
emphasizes that there is no evidence of record to indicate 
that the veteran is a trained medical professional.  
Therefore, he is competent to relate and describe symptoms, 
but is not competent to offer an opinion on matters that 
require medical knowledge, such as a determination of 
etiology.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  In addition, to the extent this statement 
suggests that a physician told the veteran there was a 
relationship between the ocular disorder and service, the 
Board finds that such an assertion is insufficient to 
establish a well grounded claim.  "[T]he connection between 
what a physician said and the layman's account of what he 
purportedly said, filtered as it was through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette, 8 
Vet. App. at 77.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for ocular histoplasmosis of the left eye.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for ocular histoplasmosis of the left eye, he 
should submit competent medical evidence that relates the 
disorder in some way to service.  38 U.S.C.A. § 5103(a); 
Robinette, 8 Vet. App. at 77-80.  Specifically, the veteran 
may wish to submit records from a private ophthalmologist or 
physician.   


ORDER

Service connection for histoplasmosis of the left eye is 
denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

